DETAILED ACTION
This action is made FINAL in response to the amendments filed on 3/30/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadambe et al (US 2004/0230420) in view of Wells et al (US 2013/0191088).
As to claim 1, Kadambe et al teaches a computer implemented method (paragraph [0019]...a system for fast on-line adaptation of acoustic training models for robust automatic audio recognition), the method comprising: 
generating, by at least one computer processor c, a plurality of stored machine learning models (paragraph [0077]... standard acoustic training models available on any audio recognition system);
extracting (paragraph [0046]...acoustic parameters and features extracted from a training data set), by the at least one computer processor, a plurality of updated parameters sets (paragraph [0077]...extracting the features of the current input utterance ; paragraph [0085]...extracted acoustic training models from the input utterance) from the plurality of stored machine learning models;
creating (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), by the at least one computer processor, a new machine learning model (paragraph [0098]...adapting these standard acoustic training models, the present invention creates new adapted training models which are representative of the current sound disturbances generated by the changing environmental conditions) based on a respective distribution parameter (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) of each included in the plurality of updated parameters sets; and
processing, by the at least one computer processor, at least one new query using the new machine learning model (paragraph [0078]...the system gets the post-adaptation acoustic score (operation 118) obtained by recognizing the input utterance using the adapted acoustic training models instead of the standard acoustic training models).
Kadambe et al fails to explicitly show/teach wherein basing the new machine learning model on the respective distribution of each parameter protects the plurality of updated parameter sets from extraction.
However, Wells et al teaches wherein basing the new machine learning model (paragraph [0118]...build the model) on the respective distribution (paragraph [0030]... different weightings for each parameter...the weightings may vary with the value of the parameter) of each parameter protects the plurality of updated parameter sets from extraction (paragraph [0030]...parameter extractor 303, that uses methods known in the art to extract parameters 304 that are relevant to the perception of music ; For example, the parameter "brightness" may contribute to a descriptor value only when it is above a threshold or below a threshold or within a range. The model is refined).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filling date of the claimed invention, for Kadambe et al to base the new machine learning model on the respective distribution of each parameter protects the plurality of updated parameter sets from extraction, as in Wells et al, for the purpose of refining the model to increase accuracy.

As to claim 2, Kadambe et al teaches the method comprising:
generating, by the at least one computer processor (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), a given machine learning model of the plurality of stored machine learning models z by:
initializing, by the at least one computer processor, a set of parameters (paragraph [0025]...initializes the distortion parameters to an initial bias mean value and an initial bias standard deviation value, and computes an auxiliary function based on these initial distortion parameters values) for a machine learning model from a probability function (paragraph [0025]... Estimation Maximization ; paragraph [0051]...probability density function); and
training, by the at least one computer processor, the machine learning model across a defined dataset to create a set of updated parameters (paragraph [0078]... the system detects an improvement on the acoustic score after performing adaptation, the system modifies the current list of acoustic training models to include the adapted training models (operation 122), and then the system goes back 124 to perform recognition (operation 112) and adaptation (operation 116) iteratively until the acoustic score ceases to improve); and
determining, by the at least one computer processor, the respective distribution of each parameter (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) included in the plurality of updated parameters sets based, at least in part, on at least one parameter (paragraph [0046]...parameters and features extracted from a training data set which contains a plurality of samples of the particular phoneme, or sound, being modeled) included in the given machine learning model.

As to claim 3, Kadambe et al teaches the method, wherein determination of the respective distribution (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) of each parameter of the set of updated parameters (comprises: determining, by the at least one computer processor (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), a mean and a standard deviation (paragraph [0089]...the distortion parameters for this embodiment of the invention consist of a bias mean value and a bias standard deviation value) of each parameter of the set of updated parameters 

As to claim 4, Kadambe et al teaches the method, wherein creating (paragraph [0019]...a computer system including a processor and a memory coupled with the processor) a new machine learning model (paragraph [0098]...adapting these standard acoustic training models, the present invention creates new adapted training models which are representative of the current sound disturbances generated by the changing environmental conditions) comprises:
determining, by the at least one computer processor, respective distributions (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) for each parameter of the set of updated parameters based, at least in part on a determined mean and the standard deviation (paragraph [0089]...the distortion parameters for this embodiment of the invention consist of a bias mean value and a bias standard deviation value) of each parameter of the set of updated parameters.

As to claim 5, Kadambe et al teaches the method further comprising:
receiving, by the at least one computer processor (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), a query (paragraph [0078]...the system gets the post-adaptation acoustic score (operation 118) obtained by recognizing the input utterance using the adapted acoustic training models instead of the standard acoustic training models) for the new machine learning model (paragraph [0098]...adapting these standard acoustic training models, the present invention creates new adapted training models which are representative of the current sound disturbances generated by the changing environmental conditions);
accessing, by the at least one computer processor, respective distributions (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) for each parameter of the updated set of parameters (paragraph [0077]...extracting the features of the current input utterance ; paragraph [0085]...extracted acoustic training models from the input utterance);
selecting, by the at least one computer processor, a value from each distribution for each parameter (paragraph [0021]...means for choosing acoustic training models of the present invention use an Euclidean distance measure to select only the acoustic training models located on the outer layer of each cluster); and 
determining, by the at least one computer processor, an output for the query according to the selected values for each parameter (paragraph [0079]...the acoustic score ceases to improve, the system stops the adaptation procedure and outputs the recognized words (operation 126), where the outputted recognized words are the hypothesis provided by the speech recognizer with the highest likelihood measure associated with it).


As to claim 6, Kadambe et al teaches the method, wherein selection of a value (paragraph [0021]...means for choosing acoustic training models of the present invention use an Euclidean distance measure to select only the acoustic training models located on the outer layer of each cluster) from each distribution (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) for each parameter is based on a value for each parameter that is generated according to a function of a determined mean and a standard deviation for a given parameter(paragraph [0089]...the distortion parameters for this embodiment of the invention consist of a bias mean value and a bias standard deviation value)

As to claim 7, Kadambe et al teaches the method, wherein the parameters for the machine learning model (paragraph [0077]... standard acoustic training models available on any audio recognition system) comprise a set of weights and biases (paragraph [0112]...a weight indicating the reliability or accuracy of the bias) applied to process, at least in part, a database query (paragraph [0028]...the means for performing adaptation outputs the adapted acoustic training models that yielded the best hypothesis into a database of acoustic training models. This database of acoustic training models will grow each time a new adapted acoustic training model generates the best hypothesis results possible for a particular scenario, such as changing environmental conditions, deviation of a speaker from the standard language, or deviation of a sound from the standard sound characteristics. This embodiment of the present invention creates updated databases of acoustic training models that can be tailored for non-standard speaker recognition, suitable for speech/speaker recognition applications comprising INS surveillance, national security surveillance, airport surveillance, automatic-speech telephone queries, air travel reservations, voice activated command and control systems, and automatic translation).

Claim 8 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 9 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons. 

Claim 10 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons. 

Claim 11 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons. 

Claim 12 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons. 

Claim 13 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons. 

Claim 14 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons. 

Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons. 

Claim 17 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons. 

Claim 18 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons. 

Claim 19 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons. 

Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons. 



Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. 
Kadambe et al fails to explicitly show/teach wherein basing the new machine learning model on the respective distribution of each parameter protects the plurality of updated parameter sets from extraction.
However, Wells et al teaches wherein basing the new machine learning model (paragraph [0118]...build the model) on the respective distribution (paragraph [0030]... different weightings for each parameter...the weightings may vary with the value of the parameter) of each parameter protects the plurality of updated parameter sets from extraction (paragraph [0030]...parameter extractor 303, that uses methods known in the art to extract parameters 304 that are relevant to the perception of music ; For example, the parameter "brightness" may contribute to a descriptor value only when it is above a threshold or below a threshold or within a range. The model is refined).
Therefore, Kadambe et al in view of Wells et al clearly shows all the limitations as claimed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128